DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is responsive to the amendment received 07/05/2022.

In the response to the Non-Final Office Action 04/05/2022, the applicant states that Claim 4 has been amended. Claims 1-20 are pending in current application.

Claim 4 has been amended. In summary, claims 1-20 are pending in current application.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Regarding to claim 4, the amended claim limitations “primitive assembly stage is configured to set up one or more primitives based on a plurality of vertices” overcome the cited arts. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art.
Regarding to claim 1, the applicant argues that “a primitive assembly stage” to mean a stage of a graphics pipeline that sets up primitives of a scene from vertices of a scene. The arguments have been fully considered, but are not persuasive. The examiner cannot concur with the applicant for following reasons:
The claim 1 does not include that “a primitive assembly stage” to mean a stage of a graphics pipeline that sets up primitives of a scene from vertices of a scene. A new claim limitation, “primitive assembly stage is configured to set up one or more primitives based on a plurality of vertices”, is found in amended claim 4.  The new claim limitation, “primitive assembly stage is configured to set up one or more primitives based on a plurality of vertices” is rejected in newly applied art. 
Engh-Halstvedt discloses “wherein the primitive assembly stage is configured to set up one or more primitives based on a plurality of vertices”. For example, in paragraph [0104], Engh-Halstvedt teaches the graphics processing pipeline includes a primitive assembly stage; Engh-Halstvedt further teaches the primitive assembly stage generates a set of primitives to be processed from a set of vertices and vertex connectivity information.
Regarding to claim 1, the applicant argues cited arts fail to teach or suggest that deferring shading of a set of primitives prior to a primitive assembly stage of a graphics processing pipeline by discarding, prior to the primitive assembly stage of the graphics processing pipeline, a primitive of the set of primitives that does not contribute to a rendered image” as recited in claim 1. The arguments have been fully considered, but are not persuasive. The examiner cannot concur with the applicant for following reasons:
Sharma discloses “discarding, at the graphics processing pipeline, a primitive of the set of primitives that do not contribute to a rendered image”. For example, in paragraph [0029], Sharma teaches triangles are primitives; Sharma further teaches discarding the triangles that are outside the viewport frustum based on position; Sharma further more teaches clipping the triangles that intersect with the planes of the view frustum. In paragraph [0030], Sharma teaches the objects that fail these tests are thrown away, i.e. discarded in the final image.
Duluk discloses “discarding, prior to the primitive assembly stage of the graphics processing pipeline, a primitive of the set of primitives that does not contribute to a rendered image”. For example, in col. 55, lines 1-10, Duluk teaches performing all vertex operations, i.e. transformations, vertex lighting, clipping, and primitive assembly; Duluk further teaches discarding and clipping prior to primitive assembly in the pipeline. In col. 2, lines 50-60, Duluk teaches eliminating and discarding hidden portions of geometry before they are rasterized. In Fig. 2, and col. 3, lines 44-67, Duluk teaches the first step of the generic 3D graphics pipeline is transformation step; Duluk further teaches the second step of the generic 3D graphics pipeline is the clip test; Duluk further more teaches if the polygon is not in the view volume, it is discarded; Duluk suggests the fourth step is vertex lighting; Duluk further suggests the fifth step is clipping, delete and discard any portion of the polygon that is outside of the view volume. In col. 55, lines 1-15, Duluk teaches rendering is deferred until after hidden surface removal; Duluk further teaches performing all vertex operations, i.e. transformations, vertex lighting, clipping, and primitive assembly. In col. 91, lines 15-25, Duluk teaches performing transformations, vertex lighting, clipping and discarding prior to primitive assembly; Duluk further teaches sending the data down the pipeline.
Jiao discloses “deferring shading of a set of primitives prior to a primitive assembly stage of a graphics processing pipeline by discarding, prior to the primitive assembly stage of the graphics processing pipeline, a primitive of the set of primitives that does not contribute to a rendered image”. For example, in Fig. 6 and paragraph [0094], Jiao teaches primitive setup and rejection module 46 is within GPU pipeline 20; Jiao further teaches primitive setup and rejection module 46 creates primitives with one or more vertices within the image geometry; Jiao further teaches rejecting primitives based on the XY coordinates of the vertices within the image geometry. In paragraph [0095], Jiao teaches Hidden primitive and pixel rejection module 50 rejects hidden primitives and pixels for the image geometry based on the Z coordinates of the vertices within the primitives. In paragraph [0029], Jiao teaches discarding a subset of the primitives that are unnecessary for the image; Jiao further teaches primitives are rejected from consideration during processing of a specific frame of the image when the primitives or the portions of primitives are located on a backside of an object within the image frame. In paragraph [0031], Jiao teaches GPU pipeline 20 defers sending the primitive threads to prompt shared shader 18 to perform the computationally intensive setup of attribute gradients to just before, i.e. prior to, attribute interpolation in GPU pipeline 20, i.e. primitive assembly stage; Jiao further more teaches deferring the attribute gradient setup within shared shader 18 until after rejection of the subset of the primitives that are unnecessary for the image within GPU pipeline 20; In additional, Jiao teaches the attribute gradient setup is only be performed on a subset of the primitives that are necessary for the image.

Claims 8 and 15 are similar to claim 1. Therefore, claims 8 and 15 are not allowable due to the similar reasons as discussed above.

Claims 2-3, 5-8, 9-14, and 16-20 are not allowed due to the similar reasons as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20160086299 A1) in view of Jiao (US 20080074430 A1), and further in view of Duluk (US 6597363 B1).
Regarding to claim 1 (Previously Presented), Sharma discloses a method ([0021]: in position-only shading method, two geometry pipes exist; Fig. 1; [0027]; Fig. 6; [0094]: a data processing system and method; [0172]: a method comprising calculating position attributes and culling triangles before calculating shading attributes other than position attributes), comprising:
discarding, at the graphics processing pipeline, a primitive of the set of primitives that do not contribute to a rendered image ([0029]: triangles are primitives; discard the triangles that are outside the viewport frustum based on position; clip the triangles that intersect with the planes of the view frustum; [0030]: the objects that fail these tests are thrown away, i.e. discarded in the final image);
generating, based on the discarding of one or more primitives, a set of surviving primitives ([0029]: the triangles that are within the planes of the viewport frustum are accepted; [0030]: generate the triangles that survived the viewport frustum discards 23; generate the passing triangles, i.e. surviving primitives, based on discarding in the viewport frustum or simple cull stage; and the passing triangles are sent to the setup and rasterization units 28 and 30; [0031]: determines the location of all the pixels that either lie inside or on the edges of the triangles sent by the geometry pipe); and
in response to generating the set of surviving primitives, computing, at the graphics processing pipeline, a deferred parameter of the set of surviving primitives (Fig. 1; [0031]: color is deferred parameter; determining and calculating their color and other attributes related to them).
Sharma fails to explicitly disclose:
 deferring shading of a set of primitives prior to a primitive assembly stage of a graphics processing pipeline by discarding, prior to the primitive assembly stage of the graphics processing pipeline, a primitive of the set of primitives that does not contribute to a rendered image.
In same filed of endeavor, Jiao teaches:
deferring shading of a set of primitives prior to a primitive assembly stage of a graphics processing pipeline by discarding, prior to the primitive assembly stage of the graphics processing pipeline, a primitive of the set of primitives that does not contribute to a rendered image ([0029]: discard a subset of the primitives that are unnecessary for the image; primitives are rejected from consideration during processing of a specific frame of the image when the primitives or the portions of primitives are located on a backside of an object within the image frame; [0031]: GPU pipeline 20 defers sending the primitive threads to prompt shared shader 18 to perform the computationally intensive setup of attribute gradients to just before, i.e. prior to, attribute interpolation in GPU pipeline 20, i.e. primitive assembly stage; deferring the attribute gradient setup within shared shader 18 until after rejection of the subset of the primitives that are unnecessary for the image within GPU pipeline 20; the attribute gradient setup is only be performed on a subset of the primitives that are necessary for the image);
a deferred parameter of the set of surviving primitives ([0031]:  defer the attribute gradient setup within shared shader 18; the attribute gradient setup is only calculated and performed on a subset of the primitives that are necessary for the image).
It would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention to modify Sharma to include deferring shading of a set of primitives prior to a primitive assembly stage of a graphics processing pipeline by discarding, prior to the primitive assembly stage of the graphics processing pipeline, a primitive of the set of primitives that does not contribute to a rendered image; a deferred parameter of the set of surviving primitives as taught by Jiao. The motivation for doing so would have been to discard a subset of the primitives that are unnecessary for the image; to improve image processing speed within GPU; to defer sending the primitive threads to prompt shared shader 18 to perform the computationally intensive setup of attribute gradients to just before attribute interpolation in GPU pipeline 20 as taught by Jiao in paragraphs [0029] and [0031].
In same field of endeavor, Duluk teaches:
discarding, prior to the primitive assembly stage of the graphics processing pipeline, -a primitive of the set of primitives that does not contribute to a rendered image  (col. 2, lines 50-60: eliminate and discard hidden portions of geometry before they are rasterized; Fig. 2; col. 3, lines 44-67: the first step of the generic 3D graphics pipeline is transformation step; the second step of the generic 3D graphics pipeline is the clip test; if the polygon is not in the view volume, it is discarded; the fourth step is vertex lighting; the fifth step is clipping, delete and discard any portion of the polygon that is outside of the view volume; col. 55, lines 1-15: rendering is deferred until after hidden surface removal; performs all vertex operations, i.e. transformations, vertex lighting, clipping, and primitive assembly; col. 91, lines 15-25: performs transformations, vertex lighting, clipping and discarding prior to primitive assembly; sends the data down the pipeline).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma and Jiao to include discarding, prior to the primitive assembly stage of the graphics processing pipeline, -a primitive of the set of primitives that does not contribute to a rendered image as taught by Duluk. The motivation for doing so would have been to avoid this wasted computation by eliminating hidden portions of geometry before they are rasterized; to improve performance; performs all vertex operations, i.e. transformations, vertex lighting, clipping, and primitive assembly as taught by Duluk in col. 2, lines 60-65, col. 27, lines 50-60, and col. 55, lines 1-15.

Regarding to claim 2 (Previously Presented), Sharma and Jiao and Duluk discloses the method of claim 1, further comprising:
determining, at the graphics processing pipeline, a plurality of vertex attributes for vertices of each primitive of the set of primitives (Sharma; [0020]: GPU; calculate the position attribute, i.e. the position shaders; the vertex computation involves fetching of vertex attributes, such as position, color, texture-coordinates; Fig. 1; [0027]: the GPU is a unified shader model including three parts: Unslice, Slice and Uncore; [0029]: next pipeline stages of GPU; [0051]: attributes include position, normal, color, texture-coordinates etc; these attributes are calculated and shaded; [0052]: compute positions of the vertices), wherein the plurality of vertex attributes for vertices of each primitive comprises a vertex position attribute and a first non-position attribute (Sharma; [0020]: vertex attributes include position, color, texture-coordinates; first non-position attribute is color attribute). 

Regarding to claim 3 (Previously Presented), Sharma and Jiao and Duluk discloses the method of claim 2, further comprising:
determining the primitive of the set of primitives does not contribute to the rendered
image based on the respective plurality of vertex attributes associated with the primitive (Sharma; [0030]: 80% triangles are discarded; the passing triangles are sent to the setup and rasterization units 28 and 30; Fig. 1; [0031]: color is deferred parameter; determining and calculating their color and other attributes related to them after discarding).
Sharma and Jiao and Duluk further discloses determining the primitive of the set of primitives does not contribute to the rendered image based on the respective plurality of vertex attributes associated with the primitive (Jiao; [0029]: discard a subset of the primitives that are unnecessary for the image; primitives are rejected from consideration during processing of a specific frame of the image when the primitives or the portions of primitives are located on a backside of an object within the image frame). 

Regarding to claim 5 (Previously Presented), Sharma and Jiao and Duluk discloses the method of claim 1, wherein discarding the primitive comprises at least one of a frustum culling, a back-face culling, and a small-primitive culling (Sharma; [0021]: cull; [0057]: backface culling, view frustum culling; Fig. 4; [0060]: view frustum culling).

Regarding to claim 6 (Previously Presented), Sharma and Jiao and Duluk discloses the method of claim 2, wherein determining the plurality of vertex attributes comprises:
transforming vector positions, at a vertex shader stage of the graphics processing pipeline, for vertices of each primitive of the set of primitives (Sharma; [0020]: vertex shaders; [0028]: vertex shader; the fetched attributes of the vertices are transformed using the programmable shaders).

Regarding to claim 7 (Previously Presented), Sharma and Jiao and Duluk discloses the method of claim 2, wherein determining the plurality of vertex attributes comprises:
transforming vector positions, at a primitive shader of the graphics processing pipeline, for vertices of each primitive of the set of primitives (Sharma; [0028]: the fetched attributes of the vertices are transformed using the programmable shaders; [0029]: geometry shader).

Regarding to claim 8 (Previously Presented), Sharma discloses a system (Fig. 2; [0032]: a system; [0021]; Fig. 1; [0027]; Fig. 6; [0094]: a data processing system) comprising:
a central processing unit (CPU) (Fig. 2; [0032]: thread processor; Fig. 6; [0094]: one or more processors are CPU); and
an accelerated processing device (APD), the APD (Fig. 2; [0033]: compute clusters) comprising:
a graphics processing pipeline and a plurality of processor cores configured to execute a wavefront comprising a plurality of threads (Fig. 2; [0033]: EU; Single Instruction Multiple Data; SIMD), wherein the graphics processing pipeline includes a plurality of deferred attribute shading stages ([0029]: pipeline stages; Fig. 1; [0031]: determining and calculating their color and other attributes related to them; Fig. 2; [0032]: geometry pipeline) configured to: 
	The rest limitations are similar to claim limitations recited in claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 8.

Regarding to claim 9 (Previously Presented), Sharma and Jiao and Duluk discloses the system of claim 8, wherein the plurality of deferred attribute shading stages are further configured to determine a plurality of vertex attributes for vertices of each primitive of the set of primitives (Sharma; [0020]: GPU; calculate the position attribute, i.e. the position shaders; the vertex computation involves fetching of vertex attributes, such as position, color, texture-coordinates; Fig. 1; [0027]: the GPU is a unified shader model including three parts: Unslice, Slice and Uncore; [0029]: next pipeline stages of GPU; [0051]: attributes include position, normal, color, texture-coordinates etc; these attributes are calculated and shaded; [0052]: compute positions of the vertices), wherein the plurality of vertex attributes for vertices of each primitive comprises a vertex position attribute and a first non-position attribute (Sharma; [0020]: vertex attributes include position, color, texture-coordinates; first non-position attribute is color attribute).

Regarding to claim 10 (Previously Presented), Sharma and Jiao and Duluk discloses the system of claim 9, wherein the plurality of deferred attribute shading stages are further configured to determine the primitive of the set of primitives does not contribute to the rendered image based on the respective plurality of vertex attributes associated with the primitive (Jiao; [0029]: discard a subset of the primitives that are unnecessary for the image; primitives are rejected from consideration during processing of a specific frame of the image when the primitives or the portions of primitives are located on a backside of an object within the image frame).

Regarding to claim 11 (Previously Presented), Sharma and Jiao and Duluk discloses the system of claim 10, wherein the graphic processing pipeline further includes a vertex shader configured to perform vector position transformations for vertices of each primitive of the set of primitives (Sharma; [0020]: vertex shaders; [0028]: vertex shader; the fetched attributes of the vertices are transformed using the programmable shaders), and
compute the plurality of vertex attributes for vertices of each primitive of the set of primitives (Sharma; [0020]: GPU; the vertex computation involves fetching of vertex attributes, such as position, color, texture-coordinates; [0031]: determining and calculating their color and other attributes related to them).

Regarding to claim 12 (Previously Presented), Sharma and Jiao and Duluk discloses the system of claim 9, wherein the deferred parameter comprises a second non-position attribute for vertices of the set of primitives (Sharma; Fig. 1; [0031]: color is deferred parameter; determining and calculating their color and other attributes related to them, i.e. second non-position attribute).

Regarding to claim 13 (Previously Presented), Sharma and Jiao and Duluk discloses the system of claim 8, wherein the graphics processing pipeline further includes a culling stage configured to discard non-visible primitives in the rendered image from the set of primitives (Sharma; [0021]: cull stage; [0029]: discard the triangles that are outside the viewport frustum, as determined in the viewport frustum discard 23; clip the triangles that intersect with the planes of the view frustum; [0029]: triangles are primitives; discard the triangles that are outside the viewport frustum based on position; clip the triangles that intersect with the planes of the view frustum; [0030]: the objects that fail these tests are thrown away, i.e. discarded in the final image).
Sharma and Jiao and Duluk further discloses discard non-visible primitives in the rendered image from the set of primitives (Jiao; [0029]: discard a subset of the primitives that are unnecessary for the image; primitives are rejected from consideration during processing of a specific frame of the image when the primitives or the portions of primitives are located on a backside of an object within the image frame).

Regarding to claim 14 (Previously Presented), Sharma and HAKURA and Duluk discloses the system of claim 13, wherein the culling stage is configured to perform at least one of a frustum culling, a back-face culling, and a small-primitive culling on the set of primitives (Sharma; [0057]: backface culling, view frustum culling; Fig. 4; [0060]: view frustum culling).

Regarding to claim 15 (Previously Presented), Sharma discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause a processing system to perform the steps of (Sharma; Fig. 2; [0032]: a system; Fig. 2; Fig. 2; [0033]: compute cluster encompasses the array of Execution Units (EU) 54 used for executing programmable shaders; [0034]:  memory; cache; embedded-DRAM; Fig. 6; [0094]: a data processing system; Fig. 6; [0096]; [0099]: memory, DRAM and SRAM; [0021]; Fig. 1; [0027]): 
The rest limitations are similar to claim limitations recited in claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 8.

Regarding to claim 16 (Previously Presented), Sharma and Jiao and Duluk discloses the non-transitory computer-readable storage medium of claim 15, further comprising instructions that, when executed by the processor (same as rejected in claim 15), perform the steps of:
The rest claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 16. 

Regarding to claim 17 (Previously Presented), Sharma and Jiao and Duluk discloses the non-transitory computer-readable storage medium of claim 16, further comprising instructions that, when executed by the processor (same as rejected in claim 15), perform the steps of:
determining the first non-position attribute prior to any discarding of one or more primitives of the set of primitives that do not contribute to the rendered image (Sharma; [0030]: confirm whether the triangle will be part of the final image or not; [0031]: depth test; calculate depth, i.e. Z value, prior to discarding based on Z value; determines whether the pixels embedded in the block are closest to the observer or are hidden by the previously observed pixels belonging to a different object).

Regarding to claim 18 (Previously Presented), Sharma and Jiao and Duluk discloses the non-transitory computer-readable storage medium of claim 15, further comprising instructions that, when executed by the processor (same as rejected in claim 15), perform the steps of:
The rest claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 18.

Regarding to claim 19 (Previously Presented), Sharma and Jiao and Duluk discloses the non-transitory computer-readable storage medium of claim 15, further comprising instructions that, when executed by the processor (same as rejected in claim 15), perform the steps of:
transforming vector positions, at a vertex shader stage of the graphics processing pipeline, for vertices of each primitive of the set of primitives (Sharma; [0020]: vertex shaders; [0028]: vertex shader; the fetched attributes of the vertices are transformed using the programmable shaders).

Regarding to claim 20 (Previously Presented), Sharma and Jiao and Duluk discloses the non-transitory computer-readable storage medium of claim 15, further comprising instructions that, when executed by the processor (same as rejected in claim 15), perform the steps of:
transforming vector positions, at a primitive shader of the graphics processing pipeline, for vertices of each primitive of the set of primitives (Sharma; [0028]: the fetched attributes of the vertices are transformed using the programmable shaders; [0029]: geometry shader).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20160086299 A1) in view of Jiao (US 20080074430 A1), in view of Duluk (US 6597363 B1), and further in view of Engh-Halstvedt (US 20170061678 A1).
Regarding to claim 4 (Currently Amended), Sharma and Jiao and Duluk discloses the method of claim 1, 
Sharma and Jiao and Duluk fails to explicitly disclose wherein the primitive assembly stage is configured to set up one or more primitives based on a plurality of vertices.  
In same field of endeavor, Engh-Halstvedt teaches:
wherein the primitive assembly stage is configured to set up one or more primitives based on a plurality of vertices ([0104]: the graphics processing pipeline includes a primitive assembly stage; the primitive assembly stage generates a set of primitives to be processed from a set of vertices and vertex connectivity information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma and Jiao and Duluk to include wherein the primitive assembly stage is configured to set up one or more primitives based on a plurality of vertices as taught by Engh-Halstvedt. The motivation for doing so would have been to improve primitive culling operations; to generate a set of primitives to be processed from a set of vertices and vertex connectivity information using a primitive assembly stage as taught by Engh-Halstvedt in paragraphs [0014] and [0104].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616